Exhibit 10.1

Stifel Financial Corp.

2001 Incentive Stock Plan (2011 Restatement)

Restricted Stock Award Agreement

You have been selected to receive a grant of Restricted Stock pursuant to the
Stifel Financial Corp. 2001 Incentive Stock Plan (2011 Restatement) (the
“Plan”), as specified below:

 

Participant:       

 

Date of Grant:       

 

Number of Shares of Restricted Stock Granted:       

Lapse of Restriction Dates: Restrictions placed on the shares of Restricted
Stock shall lapse on the date and in the amount listed below:

 

 

Date on Which
Restrictions Lapse

 

  

 

Number of Shares for
Which Restrictions Lapse

 

  

 

Cumulative Number of Shares for
Which Restrictions Lapse

 

                                               

This Award shall be subject to the terms and conditions prescribed in the Plan
and in the Stifel Financial Corp. Restricted Stock Award Agreement attached
hereto.

Participant shall file a timely effective election under Section 83(b) of the
Internal Revenue Code of 1986 as a condition of receiving this Award. In the
absence of such an election, this Award shall be null and void without further
action by the Stifel Financial Corp.

 

 

This document constitutes part of the prospectus covering

securities that have been registered under the Securities Act of 1933.

 

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
on this              day of                         .

 

PARTICIPANT     STIFEL FINANCIAL CORP. Name:         By:           Title:    



--------------------------------------------------------------------------------

Stifel Financial Corp

2017 Restricted Stock Award Agreement

(Executive)

THIS AGREEMENT (the “Award Agreement”), effective as of the Date of Grant set
forth above, governs shares of Restricted Stock transferred by Stifel Financial
Corp. (the “Company”), to the Participant.

The Stifel Financial Corp. 2001 Incentive Stock Plan (2011 Restatement) (the
“Plan”) and this Award Agreement provide a complete description of the terms and
conditions governing the Restricted Stock. If there is any inconsistency between
the terms of this Award Agreement and the terms of the Plan, the Plan’s terms
shall govern. All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein. The parties hereto
agree as follows:

1.    Employment with the Company. Except as may otherwise be provided in
Section 6, the Restricted Stock granted hereunder is granted on the condition
that the Participant remains an employee of the Company or an affiliate, or, if
applicable, comply with the Non-Competition/Solicitation provisions, from the
Date of Grant through (and including) the respective applicable Lapse of
Restriction Date, as set forth above (each such time period is referred to
herein as a “Period of Restriction”).

This grant of Restricted Stock shall not confer any right to the Participant (or
any other Participant) to be granted Restricted Stock or other Awards in the
future.

2.    Certificate Legend. Any certificate or other documentation representing
shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

“The sale or transfer of shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Stifel Financial Corp. 2001
Incentive Stock Plan (2011 Restatement), and in the associated Award Agreement.
A copy of this Plan and such Award Agreement may be obtained from Stifel
Financial Corp.”

3.    Removal of Restrictions. Except as may otherwise be provided herein and in
the Plan, the shares of Restricted Stock subject to this Award Agreement shall
become freely transferable by the Participant on the date and in the number set
forth under the applicable Lapse of Restriction Date described above, subject to
applicable federal and state securities laws. Once shares of Restricted Stock
are no longer subject to any restrictions, the Participant shall be entitled to
have the legend required by Section 2 of this Award Agreement removed from the
applicable stock certificates or other documentation.

 

1



--------------------------------------------------------------------------------

4.    Voting Rights and Dividends. During the Period of Restriction, the
Participant may exercise full voting rights and shall receive all dividends and
other distributions paid with respect to the shares of Restricted Stock while
they are held. If any such dividends or distributions are paid in shares, such
shares shall be subject to the same restrictions on transferability as are the
shares of Restricted Stock with respect to which they were paid.

5.    Forfeiture. A Participant shall forfeit nonvested Restricted Stock upon
termination of employment with the Company and its Affiliates before the end of
the applicable Period of Restriction, except as provided in Section 6.

6.    Extended Vesting for Noncompetition. If Participant incurs a termination
of employment before the end of the applicable Period of Restriction, but, at
the discretion of the Company’s Chief Executive Officer (“CEO”) or the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) in the case of an award to the CEO, is granted the right to keep
nonvested Restricted Stock, subject to compliance with the non-competition
provisions described in Section 5.4 of the Stifel Financial Corp. Wealth
Accumulation Plan (the “SWAP”) or an alternative agreement not to compete, the
shares of Restricted Stock subject to this Award Agreement shall become freely
transferable by the Participant on the date and in the amount set forth under
the applicable Lapse of Restriction Date above, so long as the Participant does
not engage in a Competitive Activity or Soliciting Activity (each as defined in
the SWAP), or an alternative agreement not to compete. Participant must apply
for such a forfeiture waiver in writing. For the sake of clarity, one of the
purposes of the discretion afforded the CEO and the Compensation Committee in
this Section is to allow the Company, acting through the CEO or the Compensation
Committee, as applicable to provide an exception to the forfeiture provisions
when that result is in the best interests of the Company based on an evaluation
of the particular facts and circumstances of Participant’s termination of
employment. An exception granted to another employee shall not give the
Participant any right to such an exception.

7.    Nontransferability. Unless otherwise determined by the Administrator
pursuant to the terms of the Plan, during the Periods of Restriction, shares of
Restricted Stock granted pursuant to this Award Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
shares of Restricted Stock, the Participant’s right to such shares of Restricted
Stock shall be immediately forfeited by the Participant to the Company, and this
Award Agreement shall automatically lapse without further action by the Company.

8.    Recapitalization. In the event there is any change in the Company’s Common
Stock through the declaration of stock dividends or through recapitalization
resulting in stock splits or through merger, consolidation, exchange of shares,
or otherwise, the number and class of shares of Restricted Stock subject to this
Award Agreement may be equitably adjusted by the Administrator, in its sole
discretion, to prevent dilution or enlargement of rights.

 

2



--------------------------------------------------------------------------------

9.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount as determined by the Company sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation), domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Award Agreement (and may require or allow such
greater payment as is permissible under applicable tax, legal, accounting and
other guidance). The Participant may elect, subject to any procedural rules
adopted by the Administrator, to satisfy the statutory withholding tax
requirement, in whole or in part, by having the Company withhold shares having
an aggregate Fair Market Value on the date the tax is to be determined, equal to
the maximum statutory withholding tax rate (and the Company may require or allow
such greater payment as is permissible under applicable tax, legal, accounting
and other guidance).

10.    Other Tax Matters. The Participant shall review with his or her own tax
advisors the federal, state, local and other tax consequences, including those
in addition to any tax withholding obligations, of the investment in the
Restricted Stock and the transactions contemplated by this Award Agreement. The
Participant has the obligation to file an election under Section 83 of the Code.
The filing of the 83(b) election is the responsibility of the Participant. The
Participant must notify the Company of the filing on or prior to the day of
making the filing.

11.    Continuation of Employment. This Award Agreement shall not confer upon
the Participant any right to continuation of employment by the Company, nor
shall this Award Agreement interfere in any way with the Company’s right to
terminate the Participant’s employment at any time.

12.    Entire Award; Modification. This Award Agreement and the Plan constitute
the entire agreement between the parties with respect to the terms and supersede
all prior or written or oral negotiations, commitments, representations and
agreements with respect thereto. The terms and conditions set forth in this
Award Agreement may only be modified or amended in writing, signed by both
parties.

13.    Severability. In the event any one or more of the provisions of this
Award Agreement shall be held invalid, illegal or unenforceable in any respect
in any jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Award Agreement shall not
in any way be affected or impaired thereby.

14.    Miscellaneous.     

 

  (a) This Award Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Administrator
may adopt for administration of the Plan. The Administrator shall have the right
to impose such restrictions on any shares acquired pursuant to this Award
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under applicable federal and state tax
law, under the requirements of any stock exchange or market upon which such
shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such shares.

 

3



--------------------------------------------------------------------------------

       It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

 

  (b) The Administrator may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s vested rights under this
Award Agreement, without the written consent of the Participant.

 

  (c) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.

 

  (d) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (e) All obligations of the Company under the Plan and this Award Agreement,
with respect to the Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

  (f) To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

4